Dismiss and Opinion Filed July 20, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01524-CV

        LYNDON SOUTHERN INSURANCE COMPANY, Appellant
                            V.
                  W. PARNELL, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-14463

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Garcia
                         Opinion by Chief Justice Burns
      Lyndon Southern Insurance company appeals the trial court’s order

appointing an umpire in the underlying insurance coverage dispute. In two issues,

Lyndon argues this Court has jurisdiction over this appeal, and the trial court’s order

appointing an umpire should be set aside. Because we conclude this Court lacks

jurisdiction over this appeal, we dismiss this appeal.

                                        Background

      In May 2018, W. Parnell, LLC, purchased from Lyndon an insurance policy

covering Parnell’s business premises for a term of one year. In June 2018, Parnell’s

property was struck by a hailstorm, and Parnell filed a claim under the policy. In
February 2019, Lyndon denied coverage on Parnell’s claim. Parnell subsequently

filed in the trial court an application for the appointment of an umpire. The

application expressly stated that it was “not a lawsuit” and cited the following

provision contained in its insurance policy:

        If we and you disagree on the amount of loss, either may make written
        demand for an appraisal of the loss. In this event, each party will select
        a competent and impartial appraiser and notify the other of the appraiser
        selected within 20 days of such demand. The two appraisers will select
        an umpire. If they cannot agree within 15 days upon such umpire, either
        may request that selection be made by a judge of a court having
        jurisdiction. Each appraiser will state separately the amount of loss. If
        they fail to agree, they will submit their differences to the umpire. A
        decision agreed to by any two will be binding as to the amount of loss.

Parnell’s application alleged that, in response to Parnell’s timely demand for an

appraisal, Lyndon refused to appoint an appraiser. Parnell argued this refusal

triggered its right to apply for the appointment of an umpire under the terms of the

insurance policy. Following a hearing, the trial court signed an order appointing an

umpire on November 8, 2019. This appeal followed.

                                               Discussion

        In its first issue, Lyndon argues this Court has jurisdiction over this appeal.1

Specifically, Lyndon argues the order appointing an umpire is a final, appealable

order, and, if it is not an appealable order, mandamus relief is proper because the

trial court abused its discretion in appointing an umpire.



    1
      Prior to submission, we questioned our jurisdiction over this appeal and directed the parties to address
the issue in their briefs.
                                                    –2–
      Unless a statute authorizes an interlocutory appeal, appellate courts generally

only have jurisdiction over final judgments. CMH Homes v. Perez, 340 S.W.3d 444,

447 (Tex. 2011). The trial court’s order in this case recites that it is “a final,

appealable order disposing of all claims and parties.” However, an order does not

dispose of all claims and all parties merely because it is entitled “final” or because

the word “final” appears elsewhere in the order or even because it awards costs.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). Nor does an order

completely dispose of a case merely because it states that it is appealable. Id.

Moreover, the selection of an umpire by a judge in accordance with the terms of an

insurance policy does not require the filing of a lawsuit or invoking the subject

matter jurisdiction of a court. Texas Mun. League Joint Self-insurance Fund v.

Hous. Auth. of the City of Alice, No. 04-15-00069-CV, 2015 WL 5964182, at *2

(Tex. App.—San Antonio Oct. 14, 2015, no pet.); see, e.g., Barnes v. W. Alliance

Ins. Co., 844 S.W.2d 264, 267 (Tex. App.—Amarillo 1992, writ dism’d by agr.);

Fire Ass’n of Philadelphia v. Ballard, 112 S.W.2d 532, 533 (Tex. Civ. App.—Waco

1938, no writ); see also Application of Roberts Co., 258 N.C. 184, 186, 128 S.E.2d

137, 138–39 (1962) (where insurance contract provided that, upon failure of

appraisers to agree, umpire would be selected by judge of a court of record in state

where property was located, the appointment of the umpire was “not a judicial act,”

but “a mere ministerial act pursuant to contract”).



                                         –3–
      We conclude the trial court’s order appointing an umpire, in the absence of a

lawsuit or other invocation of the subject matter jurisdiction of the trial court, did

not constitute a final judgment from which this Court has jurisdiction to consider an

interlocutory appeal. See Perez, 340 S.W.3d at 447; Texas Mun. League Joint Self-

insurance Fund, 2015 WL 5964182 at *2. Accordingly, this Court lacks jurisdiction

over Lyndon’s appeal. See Perez, 340 S.W.3d at 447.

      Regarding Lyndon’s alternative argument that mandamus relief is proper in

this case, we note that Lyndon has not filed a petition for writ of mandamus, only a

notice of appeal and a brief on appeal. Lyndon argues in its brief that mandamus

should issue to correct the trial court’s clear abuse of discretion in entering the order

appointing an umpire. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)

(orig. proceeding).    In making this argument, Lyndon argues the trial court’s

appointment of an umpire “forces [Lyndon] to appraisal that falls outside the terms

of policy provisions, forces the umpire to effectively opine upon coverage/causation

issues, and ultimately deprives [Lyndon] the right to judicial determination on

ultimate issues pertaining to coverage/causation-liability.” But this argument asks

us to resort to speculation or supposition regarding possible effects of the

appointment of an umpire, and we conclude these arguments do not support

Lyndon’s request for mandamus relief. See Frink v. Blackstock, 813 S.W.2d 602,

604 (Tex. App.—Houston [1st Dist.] 1991, orig. proceeding) (denying mandamus



                                          –4–
relief when the petition “requires us to speculate concerning the justification of the

requested coercive action”).

      Further, although the record reflects that the trial court held a hearing on

Parnell’s application for the appointment of an umpire, Lyndon has failed to bring

forth a reporter’s record from that proceeding or file a statement that no testimony

was taken. See In re Daniels, No. 05-20-00501-CV, 2020 WL 2715406, at *1 (Tex.

App.—Dallas May 26, 2020, orig. proceeding) (denying mandamus petition for

relator’s failure to file a reporter’s record or statement that no testimony was taken,

among other reasons). We overrule Lyndon’s first issue. Having done so, we need

not address Lyndon’s second issue.

      We dismiss this appeal for lack of jurisdiction.




                                            /Robert D. Burns, III//
191524f.p05                                 ROBERT D. BURNS, III
                                            CHIEF JUSTICE




                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LYNDON SOUTHERN                                On Appeal from the 44th Judicial
INSURANCE COMPANY,                             District Court, Dallas County, Texas
Appellant                                      Trial Court Cause No. DC-19-14463.
                                               Opinion delivered by Chief Justice
No. 05-19-01524-CV          V.                 Burns. Justices Partida-Kipness and
                                               Garcia participating.
W. PARNELL, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

      It is ORDERED that appellee W. PARNELL, LLC recover its costs of this
appeal from appellant LYNDON SOUTHERN INSURANCE COMPANY.


Judgment entered this 20th day of July 2021.




                                       –6–